DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Summary
The amendment and response filed on Dec. 20, 2021 have bene acknowledged. Claim 1 has been amended. Claims 1-32 are pending and considered. 
Double Patenting
The rejection of Claims 1, 6, 8, 9, 10, 11 12 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.10, 130,700 has been removed because the persuasive argument that the current claims are directed to an inactivated influenza virus whereas the issued claims are directed to a virus like particle.
                          Claim Rejections - 35 USC § 102
The rejection of Claims 1, 13-29 and 31-32 under 35 U.S.C. 102(a) (1) as being anticipated by US Patent No. 9,278, 127B2 by Hanon et al. has been removed because the persuasive argument that the current claims are directed to an inactivated influenza virus whereas the issued claims are directed to a virus like particle.
The rejection of Claims 1, 6, 17, 21, 22, 24, 25, 29 under 35 U.S.C. 102 (a) (1) as being anticipated by Schawertsman et al. (mBio. Vol.6, pp. 01445-15, 2015. Provided buy Applicants in IDS) has been removed because the persuasive argument that the current claims are directed to an inactivated influenza virus whereas the issued claims are directed to a virus like particle.
Claim Rejections - 35 USC § 103
The rejection of Claims 1, 8-13, 21-27, 29 and 31-32 under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 101,732711 IDS provided by Applicants for claim 31 has been removed because the persuasive argument that the current claims are directed to an inactivated influenza virus whereas the issued claims are directed to a virus like particle.
           EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with 2/15/2022 on Jodi, Connolly.

The application has been amended as follows: 

Claim 1 (currently amended): At line 7 before “or” insert --- and/---

Claims 1-32 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The novelty of the claimed influenza vaccine is the composition is made from at least four subtypes of inactivated whole virus. No prior art teaches or suggests using the whole inactivated influenza virus as tetravalent influenza vaccine.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648